IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-4,587-13


EX PARTE JOHNNY RAY JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F88-92579 IN THE CRIMINAL DISTRICT COURT NO. 1

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
burglary of a habitation and sentenced to life imprisonment.
	This court previously entered an abuse of the writ order regarding Applicant's
repeated writ filings. Applicant had continued to raise issues that had been presented and
rejected in previous writ applications or that should have been presented in previous writ
applications. Accordingly, this Court instructed the Clerk of this Court not to accept or file
future writ applications attacking this conviction unless Applicant is able to show in such an
application that any claims presented have not been raised previously and that they could not
have been presented in a previous application for a writ of habeas corpus.
	After the abuse order was entered, Applicant filed a writ application in the convicting
court complaining Texas prison officials were continually refusing to release him to parole
or mandatory supervision. We have determined the claims may be considered in accordance
with the abuse order. Nonetheless, they are without merit and are denied. 
	While these parole and mandatory supervision claims remained pending, Applicant
filed additional writ applications in the convicting court, which have been forwarded and
received by this Court. The claims in the additional writ applications attack the merits of the
conviction, but Applicant fails to specify facts demonstrating the claims were not previously
raised or could not have been previously raised. The claims in these additional writ
applications are therefore dismissed in accordance with the abuse order.

Filed: March 7, 2012
Do Not Publish